Citation Nr: 0834821	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  04-21 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) for the time period 
from May 3, 2001, through November 25, 2004.  

2.  Entitlement to an initial rating in excess of 70 for PTSD 
for the time period beginning on November 26, 2004.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to March 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In December 2006 and June 2008, the Board remanded the claim 
for additional evidentiary development.  The claim has now 
been returned for further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted by the Board in June 2008, when the case was before 
the Board in December 2006, the appellant was represented by 
the Disabled American Veterans.  Prior to that the appellant 
had been represented by the State organization noted on the 
front page of this document.

On arrival at the Board the case was administratively 
referred to the Disabled American Veterans for a written 
presentation.  While the case was at that organization, or in 
transit thereto, a new document was associated with the 
claims folder reappointing the New York State Division of 
Veterans' Affairs as his representative effective February 
13, 2008.  That organization has yet not to have been given 
an opportunity to review the evidence on file as to these 
issues as part of the current appeal.  Hence, the matter must 
be remanded in order that the opportunity for a written 
presentation is afforded to the representative.  Stegall v. 
West, 11 Vet. App. 268 (1998).  As noted in June 2008, for 
the Board to proceed at this point would violate appellant's 
due process rights.  

Accordingly, the case is REMANDED for the following action:

The RO/AMC must forward the claims files 
to the New York State Division of 
Veterans' Affairs in order that a written 
presentation may be made on the issues 
under appeal if the representative so 
desires.  If there is no desire to make a 
written presentation, that fact must be 
documented.  Thereafter, the case should 
be returned to the Board in accordance 
with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

